ACCEPTED
                                                                                                 04-15-00127-CV
                                                                                     FOURTH COURT OF APPEALS
                                                                                          SAN ANTONIO, TEXAS
                                                                                           10/23/2015 9:24:30 AM
                                                                                                  KEITH HOTTLE
                                                                                                          CLERK

              MOOR1VIAN TATE HALEY UPCHURCH & YATES, LLP
                                   ATTORNEYS AT LAW
 R. HAL MOORMAN*t                                                               BOARD CERTIFIED
 STEVEN C. HALEY
                                   207 EAST MAIN STREET                     FILED& IN
                                                                 *ESTATE PLANNING   PROBATE LAW
                                   BRENHAM, TEXAS 77833             4th COURTtCIVIL
                                                                                 OF APPEALS
                                                                                      TRIAL LAW
 LAURA UPCHURCH                         P.O. BOX 1808
 WENDY YATES*                    BRENHAM, TEXAS 77834-1808
                                                                     SANOFANTONIO,
                                                             TEXAS BOARD                TEXAS
                                                                            LEGAL SPECIALIZATION

                                        (979) 836-5664             10/23/2015
                                                                   GEORGE        9:24:30
                                                                          R. MOORMAN        AM
                                                                                         (1919-2011)
 ANDREW J. HEFFERLY                   FAX (979) 830-0913             MILTON Y. TATE, JR. (RETIRED)
 CHRISTOPHER S. HARDY
                                   www.moormantate.com                  KEITH E. HOTTLE
                                                                             Clerk




                                    October 21, 2015



Fourth Court of Appeals
Cadena-Reeves Justice Center
300 Dolorosa, Ste. 3200
San Antonio, Texas 78205-3037

RE:      El Caballero Ranch, Inc. and Laredo Marine, L.L.C. v. Grace River Ranch,
         LLC; No. 04-15-00127CV, 4' Judicial District, San Antonio, Texas

Dear Justices of the Fourth Court of Appeals:

By way of supplement of the Brief of Appellee filed herein, Grace River Ranch,
LLC provides the following citations and succinct comment by way of additional
authority:

                        No "Self-Help" Remedy in Appellants to
                  Blockade the Easements Absent Judicial Intervention

         Appellants (without obtaining any injunctive relief in the trial court) have

utilized the "self-help" remedy of blocking both Grace River and the public from

utilizing the subject easements.

        Appellants cannot (without judicial intervention by the trial court) withhold

access to the easements by Grace River and the public. Smith v. Huston, 251 S.W.3d



{18705.43065-00409934.DOCX}
October 21, 2015
Page 2




808, 829 (Tex. App. — Fort Worth 2008, pet. denied). There is no "self-help" remedy

available to Appellants to blockade the easements simply because Appellants

unilaterally and subjectively assert that the easements have been terminated or that

maintenance bligatio. re unfilled. Id.

Sincerel



STEVEN C. HALEY
SCH:mb

Enclosures

cc: Annalyn G. Smith
     Schmoyer Reinhard, LLP
     17806 I-10W, Ste. 400
     San Antonio, Texas 78257
     E-mail: asmith@ar-11p.com

        Kimberly S. Keller
        Keller Stolarczyk PLLC
        234 West Bandera Road, No. 120
        Boerne, Texas 78006
        E-mail: kim@kellsto.com




{18705.43065-00409934.DOCX}